Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  159833                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 159833
                                                                    COA: 347342
                                                                    Wayne CC: 91-001173-FC
  MICHAEL EDWARD DINOFFRIA,
           Defendant-Appellant.

  _________________________________________/

         By order of December 23, 2019, the application for leave to appeal the April 19,
  2019 order of the Court of Appeals was held in abeyance pending the decision in People v
  Manning (Docket No. 160034). On order of the Court, the case having been denied on
  December 28, 2020, 506 Mich 1033 (2020), the application is again considered and, it
  appearing to this Court that the case of People v Poole (Docket No. 161529) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 16, 2021
           b0713
                                                                               Clerk